84592: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18502: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84592


Short Caption:MCLAUGHLIN (MICHAEL) VS. STATECourt:Supreme Court


Related Case(s):42192, 43885, 44225, 49521, 50136, 51136, 57249, 63603, 84786


Lower Court Case(s):Clark Co. - Eighth Judicial District - A839220, C189119Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Tracy McLaughlin
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Geordan M. Goebel
							(Former)
						
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


04/21/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/21/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-12714




05/03/2022BriefFiled Proper Person Brief. Appellant's Informal Brief. (SC)22-14024




05/03/2022AppendixFiled Appendix to Appellant's Informal Brief. (SC)22-14025




05/09/2022Order/ProceduralFiled Order Directing Attorney General to Obtain and Transmit Certified Copy of Notice of Appeal Log or Other Log Maintained by the Prison. Attorney General's certified copy of the notice of appeal log due: 30 days. (SC)22-14707




05/18/2022Notice/IncomingFiled Respondent's Notice of Appearance for Geordan Goebel. (SC)22-15724




06/02/2022MotionFiled Respondent's Court Order RE: Notice of Appeal Log. (SC)22-17545




06/10/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-18502




06/13/2022Notice/IncomingFiled Notice to Withdrawal of Attorney. (SC)22-18666




07/05/2022RemittiturIssued Remittitur.  (SC)22-20964




07/05/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View